       Case 4:20-cv-00983-AKK Document 17 Filed 08/25/21 Page 1 of 15                  FILED
                                                                              2021 Aug-25 AM 10:37
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

WHITNEY BLAKE,                               )
                                             )
       Plaintiff,                            )   Civil Action Number
v.                                           )   4:20-cv-00983-AKK
                                             )
KILOLO KIJAKAZI, Acting                      )
Commissioner of Social Security,             )
                                             )
       Defendant.                            )

                         MEMORANDUM OPINION

      Whitney Blake brings this action under 42 U.S.C. § 405(g) of the Social

Security Act (the Act) seeking review of the final adverse decision of the

Commissioner of the Social Security Administration. Doc. 1. The court finds that

the Administrative Law Judge applied the correct legal standard and that his

decision, which has become that of the Commissioner, is supported by substantial

evidence. The court therefore AFFIRMS the decision denying benefits.

                                        I.

      Whitney Blake applied for Supplemental Security Income on January 23,

2018, alleging migraines; fibromyalgia; cervical degenerative disease; depression;

and bipolar, anxiety, and obsessive disorders. Doc. 14 at 1–2; R. 17. Blake

previously worked as a U.S. Census Bureau enumerator, a cashier at a fast-food
       Case 4:20-cv-00983-AKK Document 17 Filed 08/25/21 Page 2 of 15




restaurant, and an EMT, but she alleged that her migraines affected her ability to

work and thus rendered her employment history spotty. R. 214–21. After her SSI

claim was denied on March 19, 2018, at Blake’s request, a video hearing with Blake,

her attorney, an ALJ, and a vocational expert was held on October 2, 2019. See id.

Thereafter, the ALJ entered a decision finding that Blake was not disabled. R. 14.

The SSA Appeals Council denied Blake’s request for review, rendering the ALJ’s

decision the final decision of the Commissioner. R. 3. Blake subsequently filed this

petition for review pursuant to 42 U.S.C. § 405(g). Doc. 1.

                                         II.

      This court’s review is limited to determining whether the record contains

substantial evidence to sustain the ALJ’s decision and whether the ALJ applied the

correct legal standards. See 42 U.S.C. § 405(g); Chester v. Bowen, 792 F.2d 129,

131 (11th Cir. 1986). Under 42 U.S.C. §§ 405(g) and 1383(c), the Commissioner’s

“factual findings are conclusive if supported by ‘substantial evidence.’” Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). The court may not reconsider the

facts, reevaluate the evidence, or substitute its judgment for the Commissioner’s. Id.

Rather, the court must review the final decision in its entirety to determine whether

it is “‘reasonable and supported by substantial evidence.’” Id. (quoting Bloodsworth

v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).




                                          2
         Case 4:20-cv-00983-AKK Document 17 Filed 08/25/21 Page 3 of 15




      Substantial evidence is defined as “such relevant evidence as a reasonable

person    would   accept    as   adequate      to   support   a   conclusion.”    Id.

(quoting Bloodsworth, 703 F.2d at 1239). “[T]he threshold for such evidentiary

sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). Rather,

substantial evidence falls somewhere between a “scintilla” and a “preponderance of

evidence.”    Martin, 894 F.2d at 1529.         If substantial evidence supports the

Commissioner’s factual findings, then the court must affirm, even if the evidence

preponderates against those findings. See id. However, this “does not yield

automatic affirmance” despite the limited scope of judicial review, Lamb v. Bowen,

847 F.2d 698, 701 (11th Cir. 1988), and reviewing courts are not to act as mere

“automatons[,]” Bloodsworth, 703 F.2d at 1239 (internal quotations omitted). By

contrast, courts review conclusions of law de novo. Martin, 894 F.2d at 1529.

                                        III.

      To qualify for disability benefits, a claimant must show the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. §§ 423(d)(1)(A); 416(i)(1). A physical or mental impairment

is “an impairment that results from anatomical, physiological, or psychological




                                         3
        Case 4:20-cv-00983-AKK Document 17 Filed 08/25/21 Page 4 of 15




abnormalities which are demonstrated by medically acceptable clinical and

laboratory diagnostic techniques.” Id. § 423(d)(3).

      Determination of disability under the Act requires a five-step analysis. 20

C.F.R. § 404.1520(a). Specifically, the ALJ must determine, in the following order:

      (1) whether the claimant is currently unemployed;
      (2) whether the claimant has a severe impairment;
      (3) whether the impairment meets or equals one listed by the
          Commissioner;
      (4) whether the claimant is unable to perform his or her past work; and
      (5) whether the claimant is unable to perform any work in the national
          economy.

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). “An affirmative answer

to any of the above questions leads either to the next question, or, on steps three and

five, to a finding of disability. A negative answer to any question, other than step

three, leads to a determination of ‘not disabled.’” Id. (citing 20 C.F.R. § 416.920(a)-

(f)). “Once [a] finding is made that a claimant cannot return to prior work[,] the

burden of proof shifts to the [Commissioner] to show other work the claimant can

do.” Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995).

      When a claimant seeks to establish a disability through her own testimony

concerning “pain or other subjective symptoms,” courts in the Eleventh Circuit apply

a three-part test that requires “(1) evidence of an underlying medical condition; and

(2) either (a) objective medical evidence confirming the severity of the alleged pain;

or (b) that the objectively determined medical condition can reasonably be expected


                                          4
       Case 4:20-cv-00983-AKK Document 17 Filed 08/25/21 Page 5 of 15




to give rise to the claimed pain.” Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th

Cir. 2002); Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). “If the ALJ

discredits subjective testimony, he must articulate explicit and adequate reasons for

doing so,” and “[f]ailure to articulate the reasons for discrediting subjective

testimony requires, as a matter of law, that the testimony be accepted as true.”

Wilson, 284 F.3d at 1225 (citing Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir.

1987); Cannon v. Bowen, 858 F.2d 1541, 1545 (11th Cir. 1998)). The ALJ need not

expressly cite or refer to this three-part test, but the ALJ’s findings and discussion

must “indicate that the standard was applied.” See id.

      Finally, if the record shows the claimant has a “medically determinable

impairment that could reasonably be expected to produce her symptoms,” the ALJ

must assess the “intensity and persistence of the symptoms in determining how they

limit the claimant’s capacity for work.” Costigan v. Comm’r of Soc. Sec., 603 F.

App’x 783, 786 (11th Cir. 2015) (citing 20 C.F.R. § 404.1529(c)(1)). The ALJ must

consider “all of the record, including the objective medical evidence, the claimant’s

history, and statements of the claimant and her doctors,” and the ALJ may consider

factors like the claimant’s daily activities; the location, duration, frequency, and

intensity of the claimant’s pain or other symptoms; the type, dosage, effectiveness,

and side effects of the claimant’s medication; and treatments other than medication.

Id. Last, the ALJ must examine the claimant’s testimony about her symptoms in


                                          5
        Case 4:20-cv-00983-AKK Document 17 Filed 08/25/21 Page 6 of 15




relation to all of the other evidence, considering whether there are any

“inconsistencies or conflicts between those statements and the record.” Id.

                                          IV.

      In this case, the ALJ determined at Step One that Blake “ha[d] not engaged in

substantial gainful activity since January 23, 2018,” the date she applied for benefits.

R. 19. At Step Two, the ALJ found that Blake had the following severe impairments:

“migraines, fibromyalgia, cervical degenerative disc disease, depression, bipolar,

anxiety and obsessive disorder.” Id. Further, the ALJ found that these impairments

“significantly limit[ed] [Blake’s] ability to perform basic work activities.” Id. The

ALJ determined that Blake’s obesity, back pain, essential hypertension, GERD,

allergic rhinitis, hypothyroidism, hyperlipidemia, status post right elbow

reconstruction, status post right wrist surgery, bladder sling, tobacco addiction, IBS,

chronic fatigue, and leukocytosis constituted “non-severe” impairments. Id. At Step

Three, the ALJ concluded that Blake did not have “an impairment or combination

of impairments that meets or medically equals the severity of one of the listed

impairments.” Id. (internal citations omitted).

      The ALJ thus concluded that Blake would “do best in a well-spaced work

setting with her own area.” R. 21. The ALJ also stated that Blake

      must not be required to work at fast-paced production line speeds; she
      should have only occasional, gradually-introduced workplace changes;
      she must have normal, regular work breaks at least every two hours;
      she should have only occasional, non-intensive contact with the general
                                           6
        Case 4:20-cv-00983-AKK Document 17 Filed 08/25/21 Page 7 of 15




       public; and she will miss about one day per month due to migraines or
       psychological symptoms.

Id. The ALJ then found he was required to determine whether an “underlying

medically determinable physical or mental impairment(s)” could “reasonably be

expected to produce [Blake’s] pain or other symptoms,” and then evaluate “the

intensity, persistence, and limiting effects of [Blake’s] symptoms to determine the

extent to which they limit [her] functional limitations.” R. 21–22. The ALJ found

that Blake’s impairments could reasonably be expected to cause the symptoms she

alleged, but that the “intensity, persistence, and limiting effects of these symptoms

[were] not entirely consistent with the medical evidence and other evidence in the

record.” R. 22. In reaching this determination, the ALJ referenced Blake’s visits to

Gadsden Regional Medical Center and Quality of Life Health Services during the

period of October 5, 2015, to September 7, 2019, R. 22–24, and found “partially

persuasive” the State Agency physician’s opinion that Blake could perform

“medium work” and follow “short simple instructions,” R. 25.1

      The ALJ concluded that Blake had “a greater sustained capacity” than she

alleged, and that she “retain[ed] the capacity to perform work activities with the

work limitations” set out in his decision. R. 25. Finding that Blake had no past

relevant work, the ALJ proceeded to review Blake’s age, education, work


1
  The court analyzes the ALJ’s application of this pain standard in greater detail later in
section V.A.
                                            7
       Case 4:20-cv-00983-AKK Document 17 Filed 08/25/21 Page 8 of 15




experience, and residual function capacity (RFC) in conjunction with the Medical-

Vocational Guidelines and determined, at Step Five, that there were jobs “in

significant numbers in the national economy” that Blake could perform. R. 26.

Specifically, the vocational expert testified that Blake would be able to perform

occupations like “linen room attendant” (approximately 30,000 jobs available) and

“small product assembler” (approximately 70,000 jobs available). Id. Taken

together, the ALJ deemed Blake “not disabled” under the Act since January 23,

2018, when she filed her application. R. 27.

                                         V.

      Blake asserts that the ALJ erred when he (1) “improperly applied the Eleventh

Circuit pain standard and failed to accept [Blake’s] testimony of pain,” and (2)

“failed to conduct a proper analysis of [Blake’s] fibromyalgia under SSR 12-2p.”

Doc. 14 at 1. The court finds these contentions unavailing. This opinion addresses

each contention in turn.

                                         A.

      Blake argues first that the ALJ improperly applied the pain standard and failed

to accept Blake’s testimony of pain. Id. In particular, Blake maintains that the ALJ

“never determined whether [her] medical condition could reasonably be expected to

give rise to the claimed pain, as required by the Eleventh Circuit pain standard.” Id.




                                          8
          Case 4:20-cv-00983-AKK Document 17 Filed 08/25/21 Page 9 of 15




      As an initial matter, and as all parties agree, a claimant must provide

“(1) evidence of an underlying medical condition; and (2) either (a) objective

medical evidence confirming the severity of the alleged pain; or (b) that the

objectively determined medical condition can reasonably be expected to give rise to

the claimed pain” to establish a disability based on testimony of pain and other

symptoms. Wilson, 284 F.3d at 1225; see docs. 14 at 14, 15 at 6. And Blake is

correct that an ALJ must articulate explicit and adequate reasons for discrediting a

claimant’s subjective pain testimony. See doc. 14 at 16; Quick v. Comm’r of Soc.

Sec., 403 F. App’x 381, 383 (11th Cir. 2010). However, the ALJ did address this

test in his decision before describing his reasons for finding that “[Blake’s]

statements concerning the intensity, persistence and limiting effects of [her]

symptoms [were] not entirely consistent with the medical evidence and other

evidence in the record.” R. 22.

                                         1.

      First, the ALJ directly applied the Eleventh Circuit’s framework for finding a

disability through a claimant’s testimony about her pain symptoms. As the ALJ

stated:

      In considering the claimant’s symptoms, I must follow a two-step
      process in which it must first be determined whether there is an
      underlying medically determinable physical or mental impairment(s)—
      i.e., an impairment(s) that can be shown by medically acceptable
      clinical or laboratory diagnostic techniques—that could reasonably be
      expected to produce the claimant’s pain or other symptoms. Second,
                                         9
       Case 4:20-cv-00983-AKK Document 17 Filed 08/25/21 Page 10 of 15




      once an underlying physical or mental impairment(s) that could
      reasonably be expected to produce the claimant’s pain or other
      symptoms has been shown, I must evaluate the intensity, persistence,
      and limiting effects of the claimant’s symptoms to determine the extent
      to which they limit the claimant’s functional limitations. For this
      purpose, whenever statements about the intensity, persistence, or
      functionally limiting effects of pain or other symptoms are not
      substantiated by objective medical evidence, I must consider other
      evidence in the record to determine if the claimant’s symptoms limit
      the ability to do work-related activities.

R. 21–22. The ALJ proceeded to discuss Blake’s serious impairments, including her

migraines and fibromyalgia, that have led to her pain and sleep problems. R. 22.

The ALJ noted that Blake’s illnesses have “affected her abilities with lifting,

standing, walking, talking, stair climbing, seeing, memory, concentration,

understanding and following instructions,” and that Blake testified as to her severe

migraines and migraine medications at the hearing. Id. Evaluating this evidence,

the ALJ found that Blake’s “medically determinable impairments could reasonably

be expected to cause the alleged symptoms,” demonstrating that the ALJ applied the

Eleventh Circuit framework for pain symptoms. Id. The ALJ therefore used the

correct legal standard.

                                          2.

      Blake also maintains that the ALJ “failed to accept [her] testimony of pain.”

Doc. 14 at 1. It is true that the ALJ must provide sufficient and specific reasons for

discrediting a claimant’s subjective testimony about her pain symptoms. See Quick,

403 F. App’x at 383. In so doing, an ALJ must compare the claimant’s statements
                                         10
        Case 4:20-cv-00983-AKK Document 17 Filed 08/25/21 Page 11 of 15




to all other evidence and consider “whether there are any inconsistencies or conflicts

between those statements and the record.” Costigan, 603 F. App’x at 787. However,

that is what the ALJ did here.

       After determining Blake’s impairments could reasonably be expected to cause

her symptoms, the ALJ walked through Blake’s visits to Gadsden Regional Medical

Center and Quality of Life Health Services beginning in October 2015, before

Blake’s onset date. See R. 22–23. 2 The ALJ noted that after January 23, 2018,

Blake’s onset date, Blake “only complained about migraines during four medical

visits,” “did not keep a log of headaches/migraines,” and “had not asked to be

referred to a specialist.” R. 23. Regarding Blake’s fibromyalgia, the ALJ similarly

stated that “since her amended onset date, [Blake] had complained of fibromyalgia

pain on only three occasions” and “presented several other times during this period

with either no complaints of joint pain or a completely normal examination.” Id.

       The ALJ also considered this evidence in light of Blake’s own testimony at

the hearing. See R. 22. Finally, the ALJ discussed the review of Blake’s records by

a state physician, whom the ALJ deemed “partially persuasive,” and a state

psychologist, whose opinion the ALJ deemed “to be overall consistent with and



2
  For example, regarding one 2015 visit, the ALJ stated: “[T]he claimant presented to Gadsden
Regional Medical Center with complaints of chronic migraines. She had not seen a neurologist in
the past several years. She had a medical history of hypercholesteroiemia [sic], severe migraines,
anxiety, depression, hypertension, asthma and GERD. She was taking Flexeril, Nexium, Atenolol,
Topamax and Cymbalta. Her examination was within normal limits (Ex B4F).” R. 22.
                                               11
        Case 4:20-cv-00983-AKK Document 17 Filed 08/25/21 Page 12 of 15




supported by the medical evidence.”               R. 25.     Therefore, contrary to Blake’s

argument, the ALJ considered Blake’s statements regarding her pain in light of the

record of her past medical visits in accord with the proper legal standard.

                                                 3.

       Moreover, Blake appears to argue that, by discounting Blake’s testimony, the

ALJ’s decision was not supported by substantial evidence.3 At issue here is the

ALJ’s finding that the evidence of Blake’s “daily activities along with the objective

medical evidence discussed . . . establishe[d] the claimant has a greater sustained

capacity than she allege[d].” R. 25. Based on this finding, he therefore concluded

that Blake’s “subjective complaints and alleged limitations [were] not fully

persuasive and that [Blake] retain[ed] the capacity to perform work activities with

the limitations as set forth above.” Id. In particular, the ALJ stated:

       After January 23, 2018, the claimant’s amended onset date, she only
       complained about migraines during four medical visits, (October 22,
       2018, February 28, 2019, July 24, 2019 and July 16, 2019). She did not
       keep a log of headaches/migraines. She had not asked to be referred to
       a specialist. She had not had frequent change of medications (Ex B9F,
       B15F and B16F).
R. 23. While Blake is free to disagree with the ALJ, the court notes, however, that

“credibility determinations are the province of the ALJ.” Mitchell v. Comm’r, Soc.



3
  As Blake puts it, “if the Secretary fails to articulate reasons for refusing to credit a claimant’s
subjective pain testimony, then the Secretary . . . has accepted that testimony as true. Implicit in
this rule is the requirement that such articulation of reasons by the Secretary be supported by
substantial evidence.” Doc. 14 at 16.
                                                12
        Case 4:20-cv-00983-AKK Document 17 Filed 08/25/21 Page 13 of 15




Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014) (citations omitted). Courts should

“not disturb a clearly articulated credibility finding supported by substantial

evidence,” id., even where the evidence preponderates against the Commissioner’s

finding, Martin, 894 F.2d at 1529. Upon careful review of the record, the court finds

that the ALJ’s conclusions are supported by substantial evidence.

       The record shows that after the onset period began in January 2018, Blake

visited Quality of Life Health Services to address chronic conditions that included

fibromyalgia and migraines. R. 419. Specifically, records from March 2018, April

2018, October 2018, February 2019, and March 2019 report visits to address

migraines or headaches and fibromyalgia. Ex. B9F; R. 419–36, 445, 454. Records

from appointments in July 2018, June 2019, and July 2019 also report migraines or

chronic headaches, but not fibromyalgia. Ex. B9F, B12F. B15F, B16F; R. 437, 517–

22, 546, 557. This evidence does illustrate the pain to which Blake testified.

       However, there is also substantial evidence to support the ALJ’s findings.

Though the record suggests Blake experienced these migraines with more frequency

than the ALJ noted—i.e., during more than four appointments—the ALJ did not

ignore Blake’s migraines.4 Rather, the ALJ marched through descriptions of Blake’s



4
  For example, the ALJ noted certain migraine episodes recorded in Blake’s medical visits. R. 24.
The ALJ also stated: “Although I find no evidence supporting her claim that she has frequent
daily/weekly migraines, I have given her the benefit of the doubt about needing to avoid
fluorescent lights and computer screens and, possibly, needing time off each month (not more than
1 day).” R. 25.
                                               13
       Case 4:20-cv-00983-AKK Document 17 Filed 08/25/21 Page 14 of 15




migraine-related care and her mental-health visits, prescriptions, and pain-related

exams. R. 23–24. The ALJ considered Blake’s testimony about her possible

limitations at the hearing, where she noted, for example, that fluorescent lighting and

computer screens triggered her migraines and that she would need to switch between

sitting and standing in a work setting. R. 56–57. And the ALJ considered Blake’s

daily activities and abilities, including that she had trouble sleeping and occasionally

needed reminders to take her medications but also could do some housekeeping,

drive, and pay bills and manage funds. R. 22 (citing Ex. B5E; R. 206–13).

      As such, the ALJ did not fully discredit Blake’s testimony and instead

determined, with limits, that Blake could perform work beyond what she alleged. R.

24. Because this court’s function is to determine whether the record contains

substantial evidence to support the ALJ’s decision, not to reweigh evidence or

substitute its judgment for the ALJ’s, Martin, 894 F.2d at 1529, the court finds that

the ALJ’s credibility determinations are supported by substantial evidence.

                                          B.

      Finally, Blake argues that the ALJ “failed to conduct a proper analysis of

[Blake’s] fibromyalgia under SSR 12-2p.” Doc. 14 at 1. Blake’s contention appears

to be similar to Blake’s argument related to her other symptoms: that the ALJ failed

to implement the proper legal standard and/or lacked substantial evidence. See id.

at 17–18. However, for the reasons set out above, supra § V.A.1, the ALJ applied


                                          14
        Case 4:20-cv-00983-AKK Document 17 Filed 08/25/21 Page 15 of 15




the proper Eleventh Circuit framework for evaluating Blake’s pain symptoms and

rendered a decision with the support of substantial evidence. It was likewise within

the province of the ALJ to weigh the entirety of the record, including Blake’s

medical history and appointments, to determine that Blake’s “subjective complaints

and alleged limitations [were] not fully persuasive” and that she could therefore

work at a higher capacity than alleged. R. 25. 5 Thus, this court finds Blake’s

argument about the ALJ’s analysis of her fibromyalgia similarly unavailing.

                                               VI.

       Based on the foregoing, the court concludes that the ALJ’s determination that

Blake is not disabled is supported by substantial evidence, and that the ALJ applied

proper legal standards in reaching his decision. Therefore, the Commissioner’s final

decision is AFFIRMED. A separate order in accordance with the memorandum of

decision will be entered.

       DONE the 25th day of August, 2021.


                                              _________________________________
                                                       ABDUL K. KALLON
                                                UNITED STATES DISTRICT JUDGE




5
  For example, noting some of Blake’s medical visits for fibromyalgia, the ALJ also acknowledged
that Blake “presented several other times during this period with either no complaints of joint pain
or a completely normal examination.” R. 23.
                                                15
